                      Case 1:21-cv-00532-SAG Document 83-10 Filed 07/26/21 Page 1 of 3

bocarrasco47@outlook.com

From:                       Moffet, Brian L. <bmoffet@MilesStockbridge.com>
Sent:                       Monday, June 7, 2021 3:25 PM
To:                         'Bryce Carrasco'
Subject:                    Carrasco v. M&T - Response to First Document Request
Attachments:                Response to First Set of Request for Documents 4816-2688-7917 v.1.pdf


Mr. Carrasco –

Attached is M&T’s Response to Plaintiff’s First Document Request. A hard copy has been placed in the mail.

Thank you.

Brian

Brian Moffet
100 Light Street | Baltimore, MD 21202
D: +1 410.385.3656 | O: +1 410.727.6464 | F: +1 410.773.9138

vCard | bmoffet@milesstockbridge.com


For COVID‐19 information and resources, please visit our Coronavirus Task Force page.




_________________________________________________________________________________________________________________________
____________________________________________________________________________
Confidentiality Notice:
This e-mail, including any attachment(s), is intended for receipt and use by the intended addressee(s), and may contain confidential and privileged
information. If you are not an intended recipient of this e-mail, you are hereby notified that any unauthorized use or distribution of this e-mail is strictly
prohibited, and requested to delete this communication and its attachment(s) without making any copies thereof and to contact the sender of this e-
mail immediately. Nothing contained in the body and/or header of this e-mail is intended as a signature or intended to bind the addressor or any person
represented by the addressor to the terms of any agreement that may be the subject of this e-mail or its attachment(s), except where such intent is
expressly indicated.

Any federal tax advice provided in this communication is not intended or written by the author to be used, and cannot be used by the recipient, for the
purpose of avoiding penalties which may be imposed on the recipient by the IRS. Please contact the author if you would like to receive written advice in
a format which complies with IRS rules and may be relied upon to avoid penalties.
_________________________________________________________________________________________________________________________
____________________________________________________________________________


Secure Upload/Download files click here.




                                                                                1
       Case 1:21-cv-00532-SAG Document 83-10 Filed 07/26/21 Page 2 of 3



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

BRYCE CARRASCO,                               *

       Plaintiff,                             *

v.                                            *              Case No.: SAG-21-532

M&T BANK,                                     *

       Defendant.                             *

*      *       *       *      *        *      *      *       *       *      *       *       *     *

              DEFENDANT M&T BANK’S RESPONSE TO PLAINTIFF’S
           FIRST SET OF REQUESTS FOR PRODUCTION OF DOCUMENTS

TO:            Plaintiff Bryce Carrasco

FROM:          Defendant M&T Bank

       Pursuant to Rule 34 of the Federal Rules of Civil Procedure and the Discovery Guidelines

of the United States District Court for the District of Maryland, Defendant M&T Bank (“M&T”),

by and through its undersigned attorneys, hereby serves the following response to the First Request

for Production served by Plaintiff Bryce Carrasco.

                                           RESPONSE

       REQUEST NO. 1:         The original account application for the credit card that Plaintiff

completed on or about July 17, 2020.

       RESPONSE: M&T does not have any documents responsive to Request No. 1. M&T

does not maintain completed paper credit card applications in the ordinary course and in fact, does

not even require a paper application to be submitted in order to consider someone for a credit card.

An applicant can apply for an M&T credit card by phone and can also apply in person at an M&T

branch location, both by orally providing the same information to an M&T representative than that
       Case 1:21-cv-00532-SAG Document 83-10 Filed 07/26/21 Page 3 of 3



which is requested in the paper application. If a person completes a paper application and provides

that application to an M&T representative at a branch location, the information from the

application is entered into M&T’s software platform and then the paper application is either placed

in the shred bin to be permanently destroyed or returned to the applicant. Whichever is the case,

M&T does not retain the completed credit card application nor does it scan and save the application

in the ordinary course.



                                                 Respectfully submitted,

                                                 /s/ Brian L. Moffet
                                                 Brian L. Moffet (Fed. Bar No. 13821)
                                                 MILES & STOCKBRIDGE P.C.
                                                 100 Light Street
                                                 Baltimore, Maryland 21202
                                                 Tel: (410) 727-6464
                                                 bmoffet@milesstockbridge.com

                                                 Attorneys for Defendant M&T Bank




                                CERTIFICATE OF SERVICE

       I hereby certify that on June 7, 2021, a copy of the foregoing was served on the following

via email and via first class mail, postage prepaid:

       Bryce Carrasco
       334 Ternwing Drive
       Arnold, MD 21012


                                                 /s/ Brian L. Moffet
                                                 Brian L. Moffet



                                                2
